bcDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
The recitation in claim 5 of “the at least one epoxy inlay for partial transmission of light” should be changed to --the at least one epoxy inlay configured for partial transmission of light--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (8807569).

	Regarding claim 9, Davis (Figures 1-5) teaches an electronic lighting and scorekeeping system for competitive games comprising: a first plurality of individual score-keeping LED lamps (80) (Col. 4, Lines 1-16), the first plurality of LED lamps for tracking a score of a first individual player or team; and a second plurality of individual score-keeping LED lamps (80) (Col. 4, Lines 1-16) opposite to the first plurality of LED lamps, the second plurality of LED lamps for tracking a score of a second individual player or team, wherein each of the first and second plurality of individual score-keeping LED lamps corresponds to a single point for a respective individual player or team (Col. 6, Lines 26-46).  
 	It is noted that the prior art of Davis teaches all the structural limitations of the claim and that the representation of lights for scoring is directed to intended use as well as rules for the game. It is noted that the prior art of Davis is fully capable of performing the claim recitation of “each of the first and second plurality of individual score-keeping LED lamps corresponds to a single point for a respective individual player or team.” Davis (Col. 6, Lines 26-46) discloses: “during actual use of the bean bag game 10, teams of player(s) would take turns trying to throw the game pieces 20 through the target openings 30. Various points are awarded for successful attempts. Scoring continues for a predetermined number of rounds or until a predetermined point level is reached thus determining a winner or winning team. During such play, the bean bag game 10 provides illumination via the board perimeter illumination lamps 75 and the target perimeter illumination lamps 80 while also provided special scoring illumination via the detector 100 and target perimeter illumination lamps 80 and audible sounds via the speakers 70.” It is noted that the claim recitation of “a single point for a respective individual player or team” does not distinguish the claimed apparatus from the prior art of Davis as the point(s) awarded for a player/team is directed to rules that are determined by the player/team.


	Regarding claim 10, Davis (Figures 1-5) teaches the first and second plurality of score keeping LED lamps (80) (Col. 4, Lines 1-16) each comprising: four sets of five individual score-keeping LEDs (See figure 1), thereby totaling twenty score-keeping LEDs; and an advantage indication score-keeping LED (75) (Col. 4, Lines 1-16 and Lines 35-45) representing a twenty-first point and also representing a score of "advantage" wherein a player or team must win by two points.  
	It is noted that the prior art of Davis teaches all the structural limitations of the claim and that the representation of lights for scoring is directed to intended use as well as rules for the game. It is noted that the prior art of Davis is fully capable of performing the claim recitation of “representing a twenty-first point and also representing a score of "advantage" wherein a player or team must win by two points” as the recited limitation is directed to rules associated with a light/LED.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (8807569) in view of Kochuba (20140217674).

 	Regarding claim 1, Davis (Figures 1-5) teaches an electronic lighting and scorekeeping system for competitive games comprising: an LED light array (80) (Col. 4, Lines 1-16) for providing scorekeeping and ambiance to the competitive game (Col. 4, Lines 35-40); a microcontroller (165) (Col. 5, Lines 24-35); a first game board (15) for containing and incorporating the LED light array and providing said scorekeeping (Col. 6, Lines 21-41); a power supply (90) configured to the first game board for powering the LED array and the system (Col 4, Lines 17-23); a speaker (70) (Col. 4, Lines 1-4) for transmitting an audible tone, the audible tone additionally providing scorekeeping; and at least one user-interface (95) (Col. 4, Lines 24-34) for command and control of the LED light array providing scorekeeping and ambiance, wherein a combination of LEDs from the LED light array communicate a player or a team's score (Col. 4, Lines 1-16; Col. 6, Lines 21-41).  
 	Davis does not teach a programmable microcontroller configured to a printed circuit board (PCB).
 	Kochuba (Figures 1-12) teaches a programmable microcontroller (302) (Para. 0041-0042, 0046-0048) configured to a printed circuit board (PCB).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davis with a programmable microcontroller configured to a printed circuit board as taught by Kochuba as a means of providing a target game with a microcontroller that can be programmed by a user to different operating modes related to the target game (Kochuba: Para. 0048).


	Regarding claim 4, the modified Davis (Figures 1-5) teaches the programmable microcontroller comprising software for controlling electrical current pulse thereby providing an addressable LED light array (Col. 5, Lines 24-62).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kochuba, further in view of Kelly (20090115133).

	Regarding claim 2, the modified Davis (Figures 1-5) teaches an electronic lighting and scorekeeping system for competitive games comprising: a microcontroller (165) (Col. 5, Lines 24-35). 
 	The modified Davis does not teach the programmable microcontroller further comprising an integrated transceiver coupled to an antenna, additionally wherein the user interface comprises at least one mobile device, wherein the LED array together with the at least one mobile device and the microcontroller form a wireless ad hoc network.  
 	Kelly (Figures 1-72) teaches the microcontroller (Para. 0471) further comprising an integrated transceiver (540) (Para. 0166) coupled to an antenna (536) (Para. 0166), additionally wherein the user interface comprises at least one mobile device (538), wherein the light array (518) (Para. 0162) together with the at least one mobile device and the microcontroller form a wireless ad hoc network (Para. 0158, 0162, 0164, 0166).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Davis with the microcontroller further comprising an integrated transceiver coupled to an antenna as taught by Kelly as a means of providing wireless communications with one or more wireless devices when playing a board/table game (Kelly: Para. 0166).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Weber (20070191141).

	Regarding claim 11, Davis (Figures 1-5) teaches each set of five individual score-keeping LEDs are arranged in a shape of an "X" with an individual score-keeping LED at each corner (See figure 1).  
 	Davis does not teach an individual score-keeping LED in a center.
 	Weber (Figures 1-7) teaches an individual score-keeping LED (Fig. 1, Part No. 16) in a center (Para. 0029, 0042).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davis with an individual score-keeping LED in a center as taught by Weber as a means of increasing the level of complexity of any practice drill when using a sports training device  (Weber: 0029).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Delorme (20110263355).

	Regarding claim 12, Davis (Figures 1-5) teaches first and second plurality of score keeping LED lamps (80) (Col. 4, Lines 1-16) each comprising: four sets of five individual score-keeping LEDs (See figure 1).
 	Davis does not teach a set of the five-individual score-keeping LEDs is arranged in a circle at equal intervals thereby occurring at each point of a five-sided star.
 	Delorme (Figures 1-7) teaches a set of the five-individual score-keeping LEDs (Fig. 1, Part No. 20) (Para. 0013) is arranged in a circle at equal intervals thereby occurring at each point of a five-sided star.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davis with a set of the five-individual score-keeping LEDs is arranged in a circle at equal intervals thereby occurring at each point of a five-sided star as taught by Delorme as a means of changing the configuration/arrangement of indicator lights of a game board by means of mere rearrangement of parts (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kochuba, Kelly (20090115133), Darr (5839976), and Noble (20080015058).

	Regarding claim 13, Davis (Figures 1-5) teaches a microcontroller (165) (Col. 5, Lines 24-35) including software for user command and control; a power source (90) (Col 4, Lines 17-23); a plurality of user control switches (95, 96) (Col. 4, Lines 24-34); a speaker (70) (Col. 4, Lines 1-4) for providing audible indications including the score of the first and second individual player or team.
 	Davis does not teach a printed circuit board (PCB) comprising: a programmable microcontroller; and an integrated radio transceiver;-19- a plurality of user control buttonsYOR.201 US-6/12/2020; and a microphone for detecting baseline music or a game piece impacting a game board.  
	Kochuba (Figures 1-12) teaches a printed circuit board (PCB) comprising: a programmable microcontroller (302) (Para. 0041-0042, 0046-0048).
 	Kelly (Figures 1-72) teaches an integrated radio transceiver (540) (Para. 0166).
  	Darr (Figures 1-10) teaches a plurality of user control buttons (27, 28, 30) (Col. 4, Lines 25-42).
 	Noble (Figures 1-20) teaches a microphone (286) (Para. 0093-0094, 0096) for detecting baseline music or a game piece impacting a game board.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davis with a printed circuit board (PCB) comprising a programmable microcontroller as taught by Kochuba as a means of providing a target game with a microcontroller that can be programmed by a user to different operating modes related to the target game (Kochuba: Para. 0048), to provide Davis with an integrated radio transceiver as taught by Kelly as a means of providing wireless communications with one or more wireless devices when playing a board/table game (Kelly: Para. 0166), to provide Davis with a plurality of user control buttons as taught by Darr as a means of providing an electronic game with a series of player selector buttons used to operate the electronic game (Darr: Col. 2, Lines 11-19; Col. 4, Lines 25-42), and to provide Davis with a microphone for detecting baseline music or a game piece impacting a game board as taught by Noble as a means of converting sound waves from a ball strike into an electrical representation of the sound wave (Noble: Para. 0094).


	Regarding claim 14, the modified Davis (Figures 1-5) teaches a microcontroller (165) (Col. 5, Lines 24-35) including software for user command and control; a power source (90) (Col 4, Lines 17-23); a plurality of user control switches (95, 96) (Col. 4, Lines 24-34); a speaker (70) (Col. 4, Lines 1-4) for providing audible indications including the score of the first and second individual player or team.
 	The modified Davis does not teach a sleep timer, the sleep timer together with said microphone for detecting a game piece impacting a game board, wherein the system is configured to temporally deactivate after a predetermined time (Para. 0217).  
	Noble (Figures 1-20) teaches a sleep timer, the sleep timer together with said microphone (286) (Para. 0093-0094, 0096) for detecting a game piece impacting a game board, wherein the system is configured to temporally deactivate after a predetermined time (Para. 0131, 0217-0218).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Davis with a sleep timer as taught by Noble as a means of putting an electronic game onto sleep mode if a game is not played within a predetermined amount of time (Noble: Para. 0217-0218).

Allowable Subject Matter
Claims 3 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 3 of “a microphone for receiving a multiplicity of sound waves converting signals therefrom to the LED light array; and a second game board coupled to the wireless ad hoc network” and the recitation in claim 15 of “a plurality of translucent LED mounting caps for housing and containing each of the first and second plurality of individual score-keeping LED lamps, each of said plurality of translucent LED mounting caps comprising threads for combining and incorporating to the surface of the game board.”

Allowable Subject Matter
Claims 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Davis (8807569), Kochuba (20140217674), Kelly (20090115133), Weber (20070191141), Darr (5839976), and Noble (20080015058)) does not teach the recitation in claim 5 of “at least one translucent epoxy inlay configured to the first game board, the at least one epoxy inlay for partial transmission of light from the LED light array, wherein epoxy material is poured into a hole, channel or mold in or configured to the first game board, the epoxy material subsequently hardening and providing the partial transmission of light.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711